DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” in claims 1, 2, 7, and 8 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to delete each instance of the word.
In claims 2 and 8, the variable R1 is defined in two different ways in the claims.  It is suggested to change one of the “R1s” from one of the formulas to a different variable name such as Ra.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang et al. (US 2014/0023839).
Regarding claim 1: Wang et al. teaches a curable composition (para. 35) comprising a multifunctional benzoxazine compound having at least two benzoxazine rings/LZ 8280 (para. 56).  The compound LZ-8280 is bisphenol F benzoxazine resin, which has the formula 
    PNG
    media_image1.png
    108
    363
    media_image1.png
    Greyscale
.  This is the structure of claimed formula (1) where Z is a CH2 linking group, and R is an aryl group. Wang et al. also teaches an epoxy compound having a norbornane structure and at least two epoxy groups such as dicyclopentadiene epoxy resin (para. 54). Further disclosed is a biphenyl epoxy resin (para. 55) and a curing agent (para. 58).
Regarding claim 3: Wang et al. teaches inorganic filler (para. 60).
Regarding claims 4 and 13: Wang et al. teaches a curing accelerator (para. 62).
Regarding claims 5, 15 and 16: Wang et al. teaches a cured product (para. 173).
Regarding claim 6, 18 and 19: Wang et al. teaches a semiconductor device (para. 3) with a cured product (para. 173).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 11, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0023839) as applied to claim 1 set forth above.
Regarding claim 2: Wang et al. teaches the biphenyl epoxy resin NC-3000 (para. 55), which has the structure 
    PNG
    media_image2.png
    188
    333
    media_image2.png
    Greyscale
and is the instant formula (3-1).  Since the n is not defined, it could be any integer, which overlaps with the claimed range.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping n and would have been motivated to do so to affect the glass transition temperature.
Regarding claim 11: Wang et al. teaches inorganic filler (para. 60).
Regarding claim 12: Wang et al. teaches a curing accelerator (para. 62).
Regarding claim 14: Wang et al. teaches a cured product (para. 173).
Regarding claim 17: Wang et al. teaches a semiconductor device (para. 3) with a cured product (para. 173).

Claims 7-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0023839) in view of Lin et al. (US 2009/0215967).
Regarding claim 7: Wang et al. teaches a method of mixing (para. 172) a multifunctional benzoxazine compound having at least two benzoxazine rings/LZ 8280 (para. 56).  The compound LZ-8280 is bisphenol F benzoxazine resin, which has the formula 
    PNG
    media_image1.png
    108
    363
    media_image1.png
    Greyscale
.  This is the structure of claimed formula (1) where Z is a CH2 linking group, and R is an aryl group. Wang et al. also teaches an epoxy compound having a norbornane structure and at least two epoxy groups such as dicyclopentadiene epoxy resin (para. 54). Further disclosed is a biphenyl epoxy resin (para. 55) and a curing agent (para. 58).
Wang et al. does not disclose processing the mixture into a powder.  However, Lin et al. teaches grinding the mixture into a powder (para. 49).  Wang et al. and Lin et al. are analogous art since they are both concerned with the same field of endeavor, namely benzoxazine and epoxy compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to grind the mixture into a powder and would have been motivated to do so for easier handling. 
Regarding claim 8: Wang et al. teaches the biphenyl epoxy resin NC-3000 (para. 55), which has the structure 
    PNG
    media_image2.png
    188
    333
    media_image2.png
    Greyscale
and is the instant formula (3-1).  Since the n is not defined, it could be any integer, which overlaps with the claimed range.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping n and would have been motivated to do so to affect the glass transition temperature.
Regarding claims 9 and 20: Wang et al. teaches inorganic filler (para. 60) and a curing accelerator (para. 62).
Regarding claim 10: Wang et al. teaches curing for 220 °C for two hours (para. 173), so that the temperature is at 220 °C for 1 hour (1 hour is a subset of two hours).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767